                                             Case 4:19-cv-07434-KAW Document 21 Filed 08/06/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         THE BOARD OF TRUSTEES, IN THEIR                 Case No. 19-cv-07434-KAW
                                             CAPACITIES AS TRUSTEES OF THE
                                   8         LABORERS HEALTH AND WELFARE
                                             TRUST FUND FOR NORTHERN                         ORDER REQUIRING
                                   9         CALIFORNIA, et al.,                             SUPPLEMENTAL BRIEFING
                                  10                     Plaintiffs,                         Re: Dkt. No. 18
                                  11              v.

                                  12         ERNEST BORBOR DEE,
Northern District of California
 United States District Court




                                  13                     Defendant.

                                  14

                                  15            Having reviewed Plaintiffs’ motion for default judgment, the Court requires supplemental

                                  16   briefing as to Plaintiffs’ counsel’s billing records. In general, “[t]he party seeking fees bears the

                                  17   burden of documenting the hours expended in the litigation and must submit evidence supporting

                                  18   those hours and the rates claimed.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 945-46 (9th Cir.

                                  19   2007). Here, Plaintiff’s counsel provides a declaration stating the total hours worked by each

                                  20   timekeeper, but provides no breakdown of how those hours were spent.1 Absent such information,

                                  21   the Court cannot determine if the hours requested are reasonable, or if they are “excessive,

                                  22   redundant, or otherwise unnecessary.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983).

                                  23   ///

                                  24   ///

                                  25   ///

                                  26

                                  27   1
                                        It appears Plaintiffs’ counsel meant to provide a copy of the timekeeping records. (See Mainguy
                                  28   Decl. ¶ 5, Dkt. No. 18-1.) Exhibit A, however, only includes two identical pages listing the total
                                       hours spent by each timekeeper. (Mainguy Decl., Exh. A.)
                                          Case 4:19-cv-07434-KAW Document 21 Filed 08/06/20 Page 2 of 2




                                   1          Accordingly, the Court ORDERS Plaintiffs to provide supplemental briefing as to

                                   2   Plaintiff’s time records by August 13, 2020.

                                   3          IT IS SO ORDERED.

                                   4   Dated: August 6, 2020
                                                                                          __________________________________
                                   5                                                      KANDIS A. WESTMORE
                                   6                                                      United States Magistrate Judge

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
